Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20            PageID.120    Page 1 of 8



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                 No. 20-20028
             Plaintiff,
                                                 District Judge Paul D. Borman
vs.                                              Magistrate Judge R. Steven Whalen

EARL PITTS,

             Defendant.
                                      /

            OPINION AND ORDER DENYING MOTION FOR BOND

      Defendant Earl Pitts is charged by indictment with Receipt of a Firearm while

Under Indictment, 18 U.S.C. § 922(n). On January 17, 2020, following a detention

hearing, I ordered him detained pending trial. ECF No. 10. Before the Court at this time

is his Emergency Motion for Bond [ECF No. 19], premised on changed circumstances,

specifically the risks the COVID-19 pandemic places on defendants who are detained.

Defendant is detained at the Federal Detention Center in Milan, Michigan (“FDC

Milan”). For the reasons discussed below, the motion is DENIED.

                                      I.   FACTS

                           A.    Original Detention Hearing

      [The audio files of the detention hearing and decision on January 17, 2020 are

found at ECF Nos. 8 and 9].

      The evidence proffered at the detention hearing showed that Defendant has a

                                           -1-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20             PageID.121      Page 2 of 8



history of noncompliance with his conditions of State release, and of failure to appear in

state court, including while on a GPS tether. In addition, and relevant to the question of

whether Defendant would pose a danger to the community if released, he has a troubling

history of gun-related violence. On November 15, 2019, he was with a group of

individuals, at least one of whom fired shots into a car, wounding one of the occupants. A

minor child was in the car that was shot at. Although there was no specific evidence that

Defendant was the shooter, the incident continued a short time later, when the occupant

of the car that was shot at was at a Family Dollar Store. Video shows the Defendant

shooting into the store, and Defendant in fact admitted to doing so. In another incident

about a month later, on December 23, 2019, Defendant was identified as the shooter at an

apartment complex, where about 10 shots were fired from a 9 mm firearm. Defendant was

on a GPS tether at that time. The following January, Defendant was found in the back seat

of an automobile, in proximity to a 9 mm firearm.

       Based on Defendant’s history of non-compliance with even very strict conditions

of supervision, including electronic monitoring, his history of failure to appear, and his

active participation in shootings that could well have culminated in first-degree murder

charges, I found that the government had carried its burden of proving by a

preponderance of the evidence that there were no conditions or combinations thereof that

would reasonably assure the Defendant’s appearance as required, and proving by clear

and convincing evidence that there were no conditions or combinations thereof that would


                                             -2-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20              PageID.122     Page 3 of 8



reasonably assure the safety of the community. I therefore ordered Defendant detained

pending trial. ECF No. 10.

                       B.    Evidentiary Hearing on Present Motion

         The present motion centers on the effect of the COVID-19 crisis on prisoners at

FDC Milan. Daniel Cloe, who has oversight of COVID-19 protocols at FDC Milan,

testified at the hearing on this motion. He stated that in total there have been 5 active

COVID cases at the detention center, with only 2 active cases at the time of his testimony.

There was previously one active case in the West Unit, where Defendant is located, but

there are currently no active cases in the West Unit. He testified that if a prisoner has

symptoms, he is tested, and placed in isolation in a single cell in the North Unit.1 If an

asymptomatic prisoner has had contact with a symptomatic prisoner, that person is

quarantined. The quarantine unit for the detention center is on the third floor of FCI-

Milan.

         In the West Unit, where Defendant is housed, there are two prisoners per cell. As

of April 27, 2010, the inmates are each given 3 cloth face masks, and are instructed as to

the importance and use of the masks. Detainees are allowed out of their cells eight at a

time, and for 30 minutes per day. They must wear masks while out of their cells.

         Each inmate is provided with his own bar of soap, and can also purchase additional



         1
         Mr. Cloe testified that the detention center has about 600 Abbot tests, which give
results in about 15 minutes.

                                             -3-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20               PageID.123     Page 4 of 8



soap. The high-traffic areas, including railings, cell handles, telephones, and computers

are continuously cleaned throughout the day. Staff are screened daily through taking

temperatures and responding to a questionnaire.

       Mr. Cloe testified that the Defendant has no known medical problems. He has had

only two cell mates during his confinement, and neither had any signs of COVID or any

other medical issues.

         II.   STATUTORY BASIS FOR RECONSIDERATION OF BOND

       Defendant bases his motion on 18 U.S.C. §§ 3142(f)(2) an 3142( i ). Section

3142(f)(2) provides, in pertinent part:

       “The [detention] hearing may be reopened, before or after a determination
       by the judicial officer, at any time before trial if the judicial officer finds
       that information exists that was not known to the movant at the time of the
       hearing and that has a material bearing on the issue whether there are
       conditions of release that will reasonably assure the appearance of such
       person as required and the safety of any other person and the community.”

       Section 3142 ( i ) provides:

       “The judicial officer may, by subsequent order, permit the temporary
       release of the person, in the custody of a United States marshal or another
       appropriate person, to the extent that the judicial officer determines such
       release to be necessary for preparation of the person’s defense or for
       another compelling reason.” (Emphasis added).

                                   III.   DISCUSSION

       The COVID pandemic has affected all corners of society, with jails and prisons

posing unique challenges. These challenges “include, among other things, the highly

congregational environment, the limited ability of incarcerated persons to exercise

                                              -4-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20             PageID.124     Page 5 of 8



effective disease prevention measures (e.g., social distancing and frequent handwashing),

and potentially limited onsite healthcare services.” United States v. Washington,2020 WL

2526122, at *2 (E.D. Mich. May 18, 2020), citing United States v. Kennedy, 2020 WL

1493481, at *2 (E.D. Mich. Mar. 27, 2020). As such, I agree that COVID is new and

previously unknown factor that, at a minimum, supports an inquiry under § 3142(f)(2).

See United States v. Bothra, 2020 WL 2611545 (6th Cir. 2020). I will also consider

whether COVID is a “compelling reason” to release the Defendant under § 3142 ( i ). The

dispositive question is whether this new information has a material bearing on conditions

of release that would reasonably assure the Defendant’s appearance and the safety of the

community.

       Notwithstanding the COVID crisis, Defendant has not shown either that he has an

elevated and particularized risk of contracting the disease, or that the protocols at FDM

Milan are insufficient to provide reasonable protection. Mr. Cloe testified that the

Defendant has no known health issues, and has not been in contact with anyone who

does. The Defendant does not contend otherwise. See United States v. Lee, 2020 WL

1540207, at *3 (E.D. Mich. Mar. 30, 2020)(courts must evaluate the particularized risks

to the individual defendant). Compare United States v. Knight, E.D. Mich. No. 18-20180,

Dkt. No. 97 (release granted where defendant’s “severe respiratory condition” put him at

an elevated risk” and made him “particularly vulnerable to this disease.”).

       In addition, FDC Milan has put protocols in place that minimize the risk to


                                            -5-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20               PageID.125     Page 6 of 8



detainees, including isolation and quarantine of individuals who are symptomatic, as well

as those that have been in contact with symptomatic detainees, providing soap and face

masks, limiting the number of detainees who are allowed out of their cells at a time, and

limiting the time out of their cells to 30 minutes, as well as screening of staff and

increased cleaning of common areas. See United States v. Bonner, 2020 WL 1888830, at

*2 (E.D. Mich. Apr. 16, 2020) (“The Federal Detention Center at Milan, Michigan, where

Defendant is currently housed, has instituted several measures to attempt to contain the

spread of COVID-19, including the screening and quarantining of new detainees,

restriction of visitors, increased sanitation, and screening of employees.”). There are no

reported COVID cases in the West Unit where the Defendant is housed.

       In United States v. Bothra, 2020 WL 2611545 (6th Cir. May 21, 2020), the Sixth

Circuit held that even if someone’s age or medical condition might render them more

susceptible to the disease, “without more, a generalized risk of contracting COVID-19

does ‘not amount to a ‘material change of circumstances warranting a renewed evaluation

of [a] prior detention order’ ” (quoting United States v. Nero, 2020 WL 1672656 at *2

(E.D. Mich. Apr. 6, 2020)). A plethora of decisions from this and other districts agree

that a generalized claim or risk of contracting the virus is insufficient to reconsider a

detention decision under the Bail Reform Act. See United States v. Washington, 2020 WL

2526122, at *2–3 (E.D. Mich. May 18, 2020)(generalized risk of COVID does not

warrant renewed evaluation of a prior detention order); United States v. Bonner, supra at


                                              -6-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20               PageID.126      Page 7 of 8



*2 (generalized concerns insufficient “when a defendant has offered concerns about

COVID-19 that are no different than those shared by all detainees”); United States v.

Tawfik, 2020 WL 1672655, at *2 (E.D. Mich. Apr. 6, 2020)(same); United States v.

Dodd, 2020 WL 1547419, at *3 (D. Minn. Apr. 1, 2020) (collecting cases).

       Finally, the factors that supported the Defendant’s detention in the first place have

not changed, and given his history of non-compliance with strict conditions of

supervision and his reckless and dangerous use of firearms, there are still no conditions

that would reasonably assure his appearance as required and the safety of the community.

See United States v. Washington, 2020 WL 2526122, at *2–3 (“While the novel

coronavirus presents a great health threat, it does not, by itself, entitle a dangerous

person’s release from jail.”); United States v. Eubanks, 2020 WL 1814090, at *2 (E.D.

Mich. Apr. 9, 2020) (“The Court need not discuss whether the COVID-19 pandemic

constitutes an ‘exceptional reason’ in this case, because Defendant cannot demonstrate

that he would not pose a danger to the public if released.”).




                                              -7-
Case 2:20-cr-20028-PDB-APP ECF No. 25 filed 05/27/20            PageID.127     Page 8 of 8



                                  IV.   CONCLUSION

       Accordingly, Defendant’s Emergency Motion for Bond [ECF No. 19] is DENIED.

       Pursuant to 18 U.S.C. § 3145(b), the Defendant may file a motion seeking de novo

review of this Order by the District Judge.




       IT IS SO ORDERED.

                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          United States Magistrate Judge

Dated: May 27, 2020




                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record on
May 27, 2020 electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager




                                              -8-
